Citation Nr: 1746529	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  10-28 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to higher initial and subsequent ratings in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD), from November 6, 2007, through February 28, 2012, and from July 5, 2015.

3.  Entitlement to a rating in excess of 10 percent for PTSD from March 1, 2012, through July 4, 2015.

4.  Entitlement to service connection for a skin disability, including status post lipoma excision of the left shoulder and chloracne, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure or as secondary to PTSD.

6. Entitlement to service connection for peripheral neuropathy affecting to bilateral upper and  lower extremities, to include as due to Agent Orange exposure.

7.  Entitlement to service connection for vertigo. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from July 2008 and October 2013 rating decisions.  

In the July 2008 rating decision, the RO in Huntington, West Virginia, inter alia, denied service connection for skin disabilities, to include lesions on the head, face, and left shoulder.  In August 2008, the Veteran filed a notice of disagreement (NOD) with the denial with respect to the decision addressing the "left shoulder" as stated therein.  In May 2010, the RO in Atlanta, Georgia issued a statement of the case (SOC) addressing the issue of entitlement to service connection for, as stated therein, status post lipoma excision, left shoulder as a result of exposure to herbicides.  A substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with respect to this matter was received in June 2010.

In early August 2009, an NOD with respect to the denial of service connection for "dermatitis" was received on behalf of the Veteran, which the Board determined was timely.  In September 2011, a SOC was completed addressing the claim for service connection for a skin disability listed therein as "dermatitis, chloracne, to include lesions on head and face, left shoulder as a result of exposure to herbicides."  A substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with respect to this matter was filed in October 2011. 

In January 2013, the Veteran testified on the matters then on appeal during a Board video-conference hearing before the undersigned Veterans Law Judge.

In the October 2013 rating decision, the Atlanta RO granted service connection for tinnitus and assigned an initial 10 percent rating, but denied service connection for vertigo.  The Veteran filed a NOD in October 2013.  

In February 2014, the Board denied the Veteran's claim for service connection for a skin disability as characterized on the title page.  At that time, the Board also remanded the claims for service connection for hypertension and for peripheral neuropathy, as well as the claim for an initial rating in excess of 10 percent for PTSD, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  

The Veteran appealed the Board's February 2014 denial of the claim for service connection for a skin disability to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by representatives for the Veteran and the VA Secretary, vacating the Board's February 2014 denial of the claim for service connection for a skin disability, and remanded the claim to the Board for compliance with instructions provided in the Joint Motion.  

In September 2015, the Board remanded to the RO, via the AMC, the claim for service connection for a skin disability in accordance with the instructions provided in the May 2015 Joint Motion, via the AMC, for further action, to include additional development of the evidence.  
After accomplishing further action on the claims for service connection for hypertension and for peripheral neuropathy, and for an initial rating in excess of 10 percent for PTSD,, the AMC continued to deny the claims (as reflected in a March 2016 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

Also, after accomplishing further action on the service connection claim for skin disability, the AMC continued to deny the claim (as reflected in a June 2016 SSOC) and returned this matter to the Board for further appellate consideration.

In January 2017, the RO issued a statement of the case (SOC) on the claims for service connection for vertigo, and for a rating in excess of 10 percent for tinnitus, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month. 

All of the Veteran's appeals have been merged.

In May 2017, the Board remanded the claims on appeal to the RO, via the AMC, to provide the Veteran with his requested hearing.  In response to the July 2017 hearing notification letter, he checked a box indicating that he would attend the hearing.  However, the Veteran did not appear for the August 2017 hearing, and has neither provided an explanation for his failure to appear, nor requested rescheduling of the hearing. Accordingly, the Veteran's Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2016). 

As for the matter of representation, the Board notes that in a July 2017 motion, the Veteran requested that his former attorney, Kenneth L. LaVan, be withdrawn as his representative.  In August 2017, the Board granted the motion, therefore, the Board recognizes the Veteran as now proceeding pro se in this appeal.  See 38 C.F.R. § 14.631 (f)(1) (2016) (an appellant can revoke his/her representative, in order to become unrepresented, at any time). 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  The VVA file contains the transcript of the January 2013 hearing. 

The Board's decisions addressing the higher rating claims for PTSD and for tinnitus are set forth below.  The claims for service connection for a skin disability, hypertension, peripheral neuropathy, and vertigo are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  The Veteran's tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

3.   From the November 6, 2007, effective date of the award of service connection for PTSD, to March 1, 2012, and from July 5, 2015, the Veteran's service-connected PTSD symptoms included difficulty sleeping, nightmares and flashbacks, avoidance of crowds, and anxiety; collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest no more than occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during episodes of significant stress, or symptoms controlled by continuous medication.

4.  For the period from March 1, 2012 through July 4, 2015, the Veteran's psychiatric symptoms included anxiety, depressed mood, suspiciousness, sleep impairment, recurring thoughts, nightmares, anger and irritability, attention disturbance, mildly impaired memory, hypervigilance, and avoidance; collectively, these symptoms of the type, extent, and frequency and severity that are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal).

5.  The schedular criteria are adequate to rate the Veteran's PTSD at all pertinent points, and no claim of unemployability due to this disability has been raised.

CONCLUSIONS OF LAW

1.  The claim for a rating in excess of 10 percent for bilateral tinnitus is without legal merit.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.87; Diagnostic Code (DC) 6260 (2016); Smith v. Nicholson, 452 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for an initial rating in excess of 10 percent for PTSD for the period from November 6, 2007 to February 28, 2012, and from July 5, 2015, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent, but no higher, rating for PTSD, for the period from March 1, 2012, through July 4, 2015, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 
At the outset, the Board notes that, in connection with the claim for higher rating for tinnitus, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed him.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Pertinent to the claims for higher ratings for PTSD, after a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b)).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

The Veteran's appeal arose from his disagreement with the initial rating assigned following the award of service connection of PTSD.  Courts have held that, once service connection is granted the claim is substantiated, any defect in the notice provided is not prejudicial, and additional notice is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159  (b)(3)(i) (2016) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Nonetheless, as the SOC and SSOCs of record reflect notice of the criteria for evaluating psychiatric disabilities other than eating disorders, the Veteran has been provided notice of what is needed to establish a higher rating.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file includes VA reports of VA examinations, VA treatment records, and private treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with these matters, prior to appellate consideration, is required. 

With respect to the January 2013 Board hearing, the Board notes that the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge. In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, the undersigned substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the hearing, the undersigned VLJ enumerated the issues on appeal, to include the claims herein decided, and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding and might substantiate the claim herein decided.  While the undersigned did not explicitly suggest the submission of any specific, additional evidence, in this case such omission was harmless.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing. 

Pursuant to the Board's February 2014 remand, the AOJ obtained and associated with the claim additional VA treatment records, and sent the Veteran a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to his claims; no private treatment providers were identified.  After additional VA records were received, the AOJ arranged for the Veteran to undergo VA examination for evaluation of his psychiatric disability in February 2016.  The report of that examination, which provides sufficient information, along with other evidence, to evaluate the disability, has been associated with the claims file.  Based on the additional evidence received, the AOJ readjudicated the claim, as reflected in the March 2016 SSOC. 

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claim herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Tinnitus

The Veteran seeks an initial rating in excess of 10 percent for tinnitus.  He filed a service connection claim on August 10, 2012, and he has appealed the initial rating assigned following the award of service connection.  The criteria for evaluating tinnitus, DC 6260, were revised effective June 13, 2003.  The current version provides a maximum 10 percent rating for tinnitus.  A Note (2) codifies the standard VA practice of providing a maximum rating for tinnitus whether the sound is perceived in one ear, both ears, or in the head.  See 38 C.F.R. § 4.87, DC 6260 (2016); 68 Fed. Reg. 25,823 (May 14, 2003).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United States Court of Appeals for Veterans Claims (Court) held that the pre-June 13, 2003 version of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  However, in Smith v. Nicholson, 452 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral. 

The Veteran's service-connected tinnitus has been assigned the maximum rating available for tinnitus from the effective date of the award of service connection (which, here, is the date of claim).  38 C.F.R. § 4.87, DC 6260.  As there is no legal basis upon which to award a higher rating, the Veteran's appeal must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

B. PTSD

The Veteran contends that a 50 percent rating is warranted for his PTSD.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in connection with a claim for a higher initial rating or increased rating, staged rating is appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Fenderson, supra (for initial rating claims).; Hart v. Mansfield, 21 Vet. App. 505, 509-510  (2007) (for increased rating claims).

The RO has assigned a rating for the Veteran's PTSD under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the General Rating Formula, a 10 percent rating contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a). 

Psychiatric examinations frequently included assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014)].

The Veteran underwent an initial VA Examination in January 2008.  He reported symptoms of flashbacks and nightmares, occurring as often as one time per week with each occurrence lasting three hours.  The examiner noted the effect the symptoms have upon total daily functioning is physical fatigue during the day.  He was not receiving any treatment for his psychiatric condition or psychotherapy for his mental condition within the past year and had not been admitted to a hospital for psychiatric reasons.  There have been no major changes in his daily activities since he developed his mental condition.  There have been some major social function changes since he developed his mental condition, for example decrease in libido.  He stated that he was not working and he has not been because he tired five years earlier and he was employed as a truck driver for thirty years.

Orientation was within normal limits.  Appearance and hygiene were appropriate Behavior was appropriate.  Affect and mood were normal.  Communication was within normal limits.  Speech was within normal limits.  Concentration was within normal limits.  Panic attacks are absent.  There was no suspiciousness present.  There was no delusional history present.  There was no hallucination history present.  At the time of examination, there was no hallucination ore delusion observed.  Obsessional rituals were absent.

Thought processes were appropriate.  Judgement was not impaired.  Abstract thinking was normal.  Memory was impaired to a mild degree, as he forgets names, directions, and recent events.  Suicidal and homicidal ideations were absent.  There were no behavioral, cognitive, social, affective, or somatic symptoms attributed to PTSD.  The examiner indicated disturbance causes distress or impairment in social, occupational, or other areas of functioning.  The examiner opined the Veteran is capable of managing benefit payments in his own best interest.  He was able to perform serial sevens.  He mentally did not have difficulty performing activities of daily living.  He was able to establish and maintain effective work/school and social relationships.  He has difficulty maintaining effective family role functioning because he has poor relations with his daughter.  He has occasional interference with recreation or leisurely pursuits because of withdrawn behavior.  He has no difficulty with physical health.  He has no difficulty understanding commands.  He appeared to pose no threat of persistent danger or injury to self or others. The prognosis for the psychiatric condition was fair.

A February 2008 PTSD screen was positive. 

The report of a March 2012 private examination reflects the Veteran reported that he was divorced and lived alone, and that he retired in 2002 after working as a bus driver and engineer for the public transportation system.  He reported that he exercised by walking a lot.  The Veteran claimed that he had persistent recurrent memories of these events and results in anxiety attacks one to two times a week.  The Veteran stated he has nightmares and dreams of these events.  He has increased arousal and only sleeps two to four hours on and off.  He stated he avoids talking about these events to friends or family.  He claimed that loud noises startle him and make him jumpy.  He stated he seldom goes to restaurants to avoid crowds and he cannot afford them.  He denied going to church, but has good faith.  He denied anger or violence and denied thoughts of homicide, but does have a "rare suicide thought."  He claims he has periods of sadness and occasionally cries.  He denied memory loss but reported forgetfulness at times, and concentration issues for a short time.  His judgment appeared adequate.  He denied somatic complaints related to his PTSD.  A GAF score of 65 was assigned.  

The private examiner opined that his current symptoms were consistent with a rating of 50 percent.  The examiner explained the Veteran was found to have significant symptoms to warrant a higher rating.  He has periods of sadness and occasionally cries.  He has frequent anxiety attacks occurring one to two times a week.  He has increased arousal with severe sleeping difficulties from recollections of his stressor events while in Vietnam and sleeps on and off two to four hours a night.  He avoids crowds and does not go out to restaurants or to church.  He avoids discussing his Vietnam traumatic events and memories with family or friends.  The Veteran did meet the criteria for PTSD based on the PCL-M for DSM-IV.  Based on the above, the Veteran does have significant social and occupational impairments that would interfere with work productivity and reliability.  Therefore, he opined that it is more than likely that the Veteran's PTSD is service-connected and justifies a disability rating of 50 percent. 

During his January 2013 Board hearing, the Veteran reported symptoms of bad dreams, nightmares, sleeplessness, nervousness, and startled by loud noises.  Reportedly, he woke up fighting or yelling about once a week.  He reported that his marriage ended in divorce because of his PTSD symptoms and that he does not engage in relationships.  He reported daily anxiety attacks and that he stays away from people and stays in isolation.  He also reported crying when he sees certain things in the media.  He indicated he was not on medication at the time and since the 1980s. 

A June 2015 PTSD scene was negative. 

A June 18, 2015 VA treatment record notes that the Veteran arrived at the Emergency Department due to his hypertension.  There were no signs of stroke.  The Veteran denied any suicidal ideations. 

A July 4-5, 2015 VA treatment record notes stroke symptoms of sudden numbness or weakness of the face, arm or leg, especially on one side of the body.  The Veteran had chronic ischemia changes likely secondary to uncontrolled blood pressure.  MRI findings were consistent with a stroke.  

Pursuant to the Board's remand, the Veteran underwent an additional VA examination in February 2016.  The Veteran reported that his marriage remained intact.  He reported that he maintained a close relationship with his parents until their deaths.  Likewise, the Veteran indicated that his brother who passed was much older than him, but that they maintained a "fairly close" relationship with him until his death.  The Veteran's middle brother accompanied the Veteran to the examination, and he reported that they are close.  The Veteran also indicated that  his brother has been very helpful in getting him to his appointments.

Reportedly, the Veteran had been married once and divorced once.  He reported that he could not recall how long the marriage lasted (his brother reported he thought it lasted eight years).  He could not recall why they divorced (his brother thought that their values/interests diverged).  They have one daughter and he reported a good relationship with her.  The Veteran reported that they talk frequently and see each other occasionally.  The Veteran lives alone and is able to take care of his activities of daily living.  He had a stroke in June 2015 and is not driving currently.  He reported that a friend or family helped him go to the store for groceries and for other needs.  He reported that he has friends in his neighborhood with whom he socializes.  He dines out occasionally and socializes with friends.  He enjoys listening to music, watching TV; news and news-oriented programs, sports events.  He indicated sleeping an average of nine hours.  He reported that every once in a while some memories of Vietnam come to mind and he thinks about it for a while, but he tries not to let it bother him too much and eventually they go away.  Since his stroke, the Veteran reported that he does not think about his Vietnam experiences so much.  He does recall that it was a difficult time and that he saw things that he never expected to see.  He acknowledged that so much is going on now with his medical issues and memory that he does not have time to think about it.  

The examiner noted that the Veteran did not have PTSD or depression diagnoses in Problem list dating back to February 2008 and the Veteran has a host of medical diagnoses including HTN and Acute Renal Failure.  The Veteran was hospitalized in July 2015 after having a stroke and was diagnosed with a cerebrovascular accident and subsequently diagnosed with dementia while hospitalized.  There were no mental health related medications in Veteran's record.  There are no mental health contacts/notes in Veteran's record dating back to November 2, 2007.  Further, there are approximately 2 dozen out of 299 total notes in the Veteran's record prior to late June 2015 when the Veteran was hospitalized for a stroke.

On examination, he was dressed and groomed appropriately.  His thought processes were logical and goal-directed; there was no evidence that psychotic thought processes or behaviors interfered with his ability to relate to the examiner.  His mood was euthymic (normal) and very pleasant with a congruent affect.  In a brief cognitive assessment, the Veteran was administered the Montreal Cognitive Assessment (MOCA), Version 7.1.  He scored a 23/30 indicating mild cognitive impairment.  His visuospatial/executive, naming, immediate recall, attention, and skills were within normal limits.  He had mild difficulty with repeating a sentence exactly as recited to him and word fluency and significant difficultly with delayed recall.  He was fully oriented to person, place, time, and situation.

The examiner indicated the Veteran did not endorse symptoms consistent with DSM-5 criteria for PTSD.  In fact, the Veteran reported to the examiner that ever since his stroke in June or July 2015, he has not been bothered by PTSD symptoms as much.  The examiner indicated that it appears that his stroke has altered his memory of events related to his time in Vietnam and he does not regard any thoughts about his experiences that remain as significant.  The examiner noted that the only previous PTSD examination found was in January 2008 and there is no evidence that he received any mental health treatment since that time.  The examiner explained it is impossible to know if his symptoms intensified or abated at any point prior to his stroke in the summer of 2015; however, it is clear from the current examination that the Veteran does not meet criteria for PTSD and he is not significantly impaired by any of the residual symptoms that remain at this time.

Based upon a review of the evidence of record, the Board finds that, for the period prior to March 1, 2012 and from July 5, 2015, the Veteran's service-connected PTSD symptoms included difficulty sleeping, nightmares and flashbacks, avoidance of crowds, and anxiety.  Collectively, these symptoms are of the type and extent, severity, and/or frequency (as appropriate) indicative of no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

With regard to the period prior to March 1, 2012, the January 2008 VA examiner indicated there was disturbance that causes distress or impairment in social, occupational, or other areas of functioning.  There had been no major changes in his daily activities since he developed his mental condition.  The Veteran denied panic attacks and suspiciousness.  He had difficulty maintaining effective family role functioning because he has poor relations with his daughter, but the examiner indicated he was able to establish and maintain effective social relationships , as well as work/school.  He did not have difficulty performing activities of daily living and was.  

Chronic sleep impairment with mild memory impairment was noted.  However, these symptoms are the only identified symptoms listed among those of the type, extent and frequency or severity, as appropriate, for the 30 percent rating.  Notably, the January 2008 VA examiner opined that the Veteran symptoms were fair and he was able to establish and maintain effective work/school and social relationships despite some poor functioning with his daughter.

With regard to the period from July 2015, the examiner noted the Veteran did not endorse symptoms consistent with DSM-5 criteria for PTSD and the Veteran reported that ever since his stroke in June or July 2015 he had not been bothered by
PTSD symptoms as much.  The examiner explained that it appeared that his stroke had altered his memory of events related to his time in Vietnam and he does not regard any thoughts about his experiences that remain as significant.  The Veteran indicated that he sometimes thinks of his service in Vietnam, but he is able to stop thinking about it. 

In sum, the Board finds that from November 6, 2007, through February 28, 2012, and from July 5, 2015, the Veteran's PTSD resulted in psychiatric symptoms of the type and extent, frequency, and/or severity, as appropriate, to indicate the level of impairment contemplated in the assigned 10 percent, but no higher, rating.  

With regard to the period from March 1, 2012 through July 4, 2015, considering the pertinent evidence of record in light of the applicable rating criteria and rating considerations referenced above, the Board finds that with resolution of all reasonable doubt in the Veteran's favor, rating of 30 percent, but no higher, rating for PTSD, for period from March 1, 2012, to July 4, 2015, is warranted.

Here, the medical evidence indicates that, during this period, the Veteran's PTSD was manifested by difficulty with anxiety, depressed mood, panic attacks, sleep impairment, exaggerated startle response, hypervigilance, mild memory loss, flashbacks, and isolation.  Impairment of social functioning had been indicated by the Veteran's preference for social isolation.  Furthermore, he has had occupational limitations, as indicated by his preference for isolation and problems sleeping.  Collectively, these symptoms are of the type and extent, frequency, or severity (as appropriate), to indicate no more than the level of impairment warranting a 30 percent rating.  While such symptoms are shown to have resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the Veteran was generally able to function satisfactorily with routine behavior, self-care, and normal conversation.

Although the Veteran and his representative contends that the Veteran should be awarded a 50 percent rating, the Veteran's symptoms and resulting impairment did not meet, or more nearly approximate, the level of impairment contemplated in the next higher, 50 percent rating.  During the March 2012 private examination, the Veteran reported one to two panic attacks a week and in his January 2013 hearing, the Veteran reported having daily panic attacks.  However, examinations revealed  normal speech, no difficulty in understanding complex commands, and no impairment in judgment thinking, and he did not have impaired short or long-term memory (the Veteran only had mild memory loss)-symptoms listed in the rating criteria as indicative of the level of impairment for which the 50 percent rating is assignable.  .

The Board notes that the evidence of record indicates that the Veteran had some occupational and social impairment due to being socially withdrawn and prone to isolation.  However, it was noted that other than his divorce many years ago, the Veteran had friends and family.  The Veteran also reported a good family history, as reported in the February 2016 VA examination.  This indicates some ability to establish and maintain relationships, despite the Veteran's other symptomatology.  Therefore, the Board finds that the weight of the evidence supports a finding that, for the period from March 1, 2012, through July 4, 2015, the level of impairment resulting from the Veteran's psychiatric symptoms did not meet, or more nearly approximate, the level of impairment required for the 50 percent rating criteria.  This is especially true when considering the effect of the Veteran's symptoms on occupational and social functioning.  As noted above, the Veteran was noted to engage with his family and friends, and maintains good relationships with his family, despite some family dysfunction noted with his daughter.  Furthermore, the Veteran was retired and the evidence does not show that the Veteran's PTSD precluded employment.

The Board also notes the Veteran reported a "rare suicidal thought," however, the Veteran's reported rarity of such symptom does not equate to the frequency and severity required for a higher rating.  Further, it is the only identified symptom listed among those of the type, extent and frequency or severity, as appropriate, for the 70 percent rating.  Rather, the frequency and severity of his symptoms are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal).

Under these circumstances, the Board finds that the Veteran was not shown to have experienced symptoms of the type, and extent, frequency or severity, as appropriate, to result in reduced reliability and productivity in occupational and social functioning as required for the 50 percent rating.  As the criteria for the next-higher, 50 percent rating for the period under consideration are not met, it logically follows that the criteria for any higher rating (70 or 100 percent)-which require a showing of even more significant impairment-likewise are not met.

The Board also points out that the assigned GAF score of 65 assigned is consistent with no more than the level of impairment contemplated in the 30 percent rating herein assigned.  Under the DSM-IV,GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  As the GAF score of 65 is suggestive of even less impairment than that contemplated in the 30 percent rating, the score clearly provides no basis for any even higher rating.  In any event, the Board reiterates that it is the symptoms shown, and not any assigned GAF score, or examiner's assessment of the severity of the disability, that provides the primary basis for the assigned rating.  See 38 C.F.R. § 4.126. 

Here, given the symptoms shown, and resolving all reasonable doubt in the Veteran's favor, for the period from March 1, 2012, through July 4, 2015, the Veteran's PTSD resulted in psychiatric symptoms of the type or extent, frequency, or severity, as appropriate, to indicate than the level of impairment contemplated in the schedular 30 percent, but no higher, rating for PTSD herein assigned.

The above determinations are based upon consideration of applicable pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point during the claim period has the Veteran's service-connected PTSD reflected so exceptional or so unusual a picture as to render the applicable schedular criteria for rating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111  (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321 (b)(1). Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra. 

However, if the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

The symptoms associated with the Veteran's psychiatric disability, as set forth above, are all contemplated by the appropriate rating criteria under the General Rating Formula.  Specifically, the General Rating Formula provides compensation based upon the extent to which all psychiatric symptoms result in social and occupational impairment.  The criteria in the General Rating Formula include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Hence, the ratings assigned for the service-connected PTSD during the periods under consideration contemplate all of the Veteran's reported and observed symptoms during that period, as set forth above, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's PTSD is appropriately rated as a single disability, to which all his psychiatric symptoms have been attributed.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

As the requirements for invoking the procedures of 38 C.F.R. § 3.321  are not met, referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of a veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or argument that the Veteran has actually or effectively been rendered unemployable solely due to his PTSD.  In this regard, the Board notes that during the January 2008 and February 2016 VA examinations, and the March 2012 private examination, the Veteran reported he retired.  The January 2008 and February 2016 examiners also did not indicate that the Veteran was unemployable due to his PTSD, and the February 2016 VA examiner also indicated the Veteran no longer had PTSD symptoms.  Hence, the matter of the Veteran's entitlement to a TDIU due to PTSD has not been raised in conjunction with the current claim for increase, and need not be addressed.

For all the foregoing reasons, the Board finds that, other than to the extent a higher rating has herein been granted, there is no basis for any further staged rating for the disability at issue during the periods under consideration.  Although the Board has resolved all reasonable doubt in the Veteran's favor in awarding a 30 percent rating for the Veteran's PTSD from March 1, 2012, through July 4, 2015, the Board also finds that the preponderance of the evidence is against the assignment of any higher rating for the disability under consideration at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for service-connected tinnitus is denied.

An rating in excess of 10 percent for service-connected PTSD for the periods from November 6, 2007, through February 28, 2012, and from July 5, 2015, is denied.

A 30 percent rating for PTSD, for the period from March 1, 2012, through July 4, 2015, is granted, subject to the legal authority governing the payment of VA compensation.



REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though it will, regrettably, further delay an appellate decision on these matters. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the February 2014 Joint Motion, in a September 2015 remand, the Board directed the AOJ to obtain a VA examination, which was provided in May 2016.  The examiner opined that based on available medical evidence, the Veteran had a lipoma on the left shoulder, which was removed in 1988 and he does not have chloracne, but has seborrheic dermatitis, which is a common skin condition that affects mainly the scalp.  The examiner noted that the Veteran reported he has not sought medical attention for this condition.  The physician noted that the Veteran mentioned "dermatitis" during his Agent Orange Registry in 2007, but his primary care physician did not see any skin pathology.  The examiner explained neither lipoma, nor seborrheic dermatitis was present during his military service, as Veteran checked "no" for skin disease in 1969.  The examiner opined that these conditions developed after his military discharge, and therefore is not caused by or aggravated by his military service and that the two skin conditions are on the list of presumptive diseases of Agent Orange.

The examiner, however, failed to address the skin problems noted in the service treatment records (STR).  In the February 2014 Joint Motion and September 2015 Board remand, it was noted that the Veteran was treated in the dermatology clinic on a few occasions and, in some instances, for lesions.  It was further noted that many of the Veteran service treatment records are difficult to understand and although some of them indicate that the lesions being treated were in connection with a possible venereal disease, not all of them provided this type of detail and some of them did not appear to be readily legible.  In particular, a service record dated on July 29, 1969, from the dermatology clinic is unclear as to what the Veteran was being treated for and any potential diagnoses.  In addition, the examiner did not address the multiple diagnosis of dermatitis NOS in the VA treatment record, also requested by the Board, as well as the Veteran's reports of blackheads on his face and a photograph submitted in December 2007.  Further, the examiner did not explain whether the Veteran's skin disability was etiologically related to presumed Agent Orange exposure.  

With regard to the Veteran's claim for service connection for hypertension, pursuant to the Board's remand, a VA examination was obtained in February 2016.  The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated the STRs are silent for diagnosis of hypertension and the Veteran denied blood pressure (BP) problems at separation and was noted to have a normal BP reading at separation.  The post service records available document diagnosis of hypertension several years after his active duty service and based on the comprehensive review of records as noted above, it is less likely as not that the Veteran's hypertension had its onset in the service or within one year of separation from the service or is related to his service.

Regarding the issue of service connection on a direct basis, the February 2016 VA failed to address whether the Veteran's hypertension is related to the Veteran's in-service exposure to Agent Orange.  Notably, VA has recognized that there is "limited or suggestive evidence of an association" between herbicide agent exposure and hypertension.  See 75 Fed.Reg. 81332, 81, 333 (December 27, 2010) (discussing the 2006 and 2008 National Academy of Sciences Agent Orange Updates).  Furthermore, the examiner relied on the lack contemporaneous medical evidence of a diagnosis of hypertension in service or within one year of separation from service, which is not by itself a basis to conclude that there is a lack of nexus between the current hypertension and service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence"); Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service.").  

With regard to service connection for hypertension, claimed as secondary to the Veteran's PTSD, the examiner opined the Veteran's hypertension is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The examiner stated the medical literature does not show an etiological link or association between PTSD and hypertension and therefore the PTSD would not cause or permanently aggravate hypertension.  The medical records document diagnosis of essential hypertension.  The medical records do not show any evidence of permanent aggravation of hypertension related to or due to PTSD.  He opined that it is less likely as not that the Veteran's hypertension was caused by or permanently aggravated by his service connected PTSD.

Here, no further rationale as to whether this Veteran' service connected PTSD caused or aggravated his hypertension-to include reflecting consideration of other pertinent evidence, and the Veteran's assertion in this regard-was provided.  Notably, an October 1996 private treatment record noted uncontrolled hypertension with blood pressure of 160/100 and reflects the Veteran's contention that his blood pressure was elevated during times of stress. 

With respect to the Veteran's claim for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to Agent Orange, the February 2016 VA examiner opined it is less likely as not that the Veteran's peripheral neuropathy was incurred in or caused by his service or had onset within a year of his active duty service.  She stated the STRs are silent for diagnosis of peripheral neuropathy and the separation examination is silent for neurological symptoms or diagnosis of neuropathy.  The post service records from Crawford long Hospital in 1996 are silent for neuropathy.  The post service records from 2008 (approximately thirty-nine years after active duty service) document diagnosis of neuropathy after the Veteran had an abnormal EMG/NCS.

The examiner also opined it is less likely as not that the Veteran's neuropathy is caused by or etiologically related to presumed agent orange/herbicide exposure.  She noted that the 2010 NAS report titled, Veterans and Agent Orange: Update 2010 concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition and that Update 2010, NAS concluded that there is inadequate or insufficient evidence to determine whether there is an association between exposure to herbicides (including Agent Orange) and delayed-onset chronic neuropathy.  NAS reaffirmed the conclusion in each of its prior reports that there are no data to suggest that exposure to herbicides can lead to the development of delayed-onset chronic peripheral neuropathy many years after termination of exposure in those who did not originally experience early-onset neuropathy NAS stated that the committee considers a neuropathy to be early onset if abnormalities appear within a year after external exposure has ended.  The physician explained that the medical records do not show onset of neuropathy during or within a year of active duty service.  The medical records show documentation of diagnosis of peripheral neuropathy more than thirty-five years after his active duty service and therefore, it is less likely as not that the Veteran's neuropathy noted on EMG/NCS in 2008 is related to herbicide/agent orange exposure.

Here, the examiner relied on the lack of contemporaneous medical evidence of a diagnosis of peripheral neuropathy in service or within one year of separation from service, which is not, by itself, a basis to conclude that there is a lack of nexus between the current peripheral neuropathy and service, and thus, failed to address the Veteran's contentions as to continuity of symptoms of numbness and tingling since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence"); Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service.").  The Board also points out that, "symptoms, not treatment, are the essence of evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).   

Regarding the Veteran's claim for vertigo, the Veteran has not been afforded a VA examination with respect to this issue.  Here, the medical records reflect the Veteran has been diagnosed with vertigo and an August 1967 service treatment reflects the Veteran reported dizziness.  In addition, a January 2008 VA treatment record also seems to indicate that the Veteran's vertigo may be related to his service-connected tinnitus.  Thus, the Board finds that a VA examination with opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claim for service connection for vertigo.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, on remand, the AOJ should undertake appropriate action to obtain further examinations and etiology opinions-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-with respect to the remaining disabilities at issue.  See id.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in a denial of any higher rating.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Atlanta VA Medical Center (VAMC) and that records dated through November 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  See also Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Atlanta VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since November 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the May 2016 VA examiner an addendum opinion addressing the etiology of the Veteran's skin condition(s), to include dermatitis.  
If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange for the Veteran to undergo VA examination by an appropriate physician-preferably, a cardiologist.  Only arrange for the Veteran to undergo further VA examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available the designated and the examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all skin disability(ies), to include dermatitis, currently present or present at any point since the November 2007 filing of the claim for service connection (even if now asymptomatic or resolved). 

Then, with respect to each such diagnosed disability, the physician should render an opinion, based on sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to service-to include skin problems experienced and/or his presumed exposure to Agent Orange therein.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence-to particularly include the Veteran's include all the STRs referenced in the Joint Motion, which contains notations related to skin complaints, as well as a photograph submitted in December 2007; the post service problem lists referenced in the Joint Motion, which include findings of dermatitis; and all assertions as to the nature, onset, and continuity of all relevant symptomatology (to include reports of blackheads during and since service.
. 
Notably, the absence of documented evidence of a skin disability or associated symptoms during and shortly after service should not, alone, serve as the sole basis for a negative opinion.  

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically be acknowledged and considered in formulating  opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the February 2016 VA examiner an addendum opinion addressing the etiology of the Veteran's hypertension and peripheral neuropathy.  
If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange for the Veteran to undergo VA examination by an appropriate physician.  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available the designated and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following review of the record, with respect to each hypertension and peripheral neuropathy, the physician should render an opinion, based on sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset during service; (b) was manifested to a compensable degree within the first post-service year; or (c) is otherwise medically related to service, to include presumed Agent Orange exposure therein.

If hypertension is not deemed etiologically related to service, the physician should opine whether it at least as likely as not (i.e., a 50 percent or greater probability) that hypertension was caused OR is or has been aggravated (worsened beyond natural progression) by service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the extent of aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.  

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence-to particularly include the Veteran's service treatment records and documented report of a history of hypertension and peripheral neuropathy, and notations of uncontrolled hypertension.

The physician must also consider and discuss all lay assertions-to include competent assertions as to the nature, onset and continuity of symptoms, to include assertions that the Veteran's blood pressure was elevated during times of stress, and report of experiencing tingling and numbness in his extremities during service.

Notably, the absence of documented evidence of associated symptoms during and shortly after service should not, alone, serve as the sole basis for a negative opinion.  

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically be acknowledged and considered in formulating  opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his vertigo condition by an appropriate medical professional.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions. 

If an examination is conducted, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Following a physical examination of the Veteran, and review of the claims file, the physician should provide an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the Veteran's vertigo: 

(a) had its onset during service, or is otherwise the result
of in-service injury or disease, to include the notation of dizziness in service (August 1967 STR) and/or presumed Agent Orange exposure therein; or, if not,

(b) was caused OR is or has been aggravated (worsened beyond natural progression) by service-connected tinnitus.  If aggravation is found, the examiner should attempt to quantify the extent of aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.  

In addressing the above, the physician must consider and discuss all relevant in service medical evidence and post-service medical evidence.  The physician must also consider and discuss all lay assertions-to include the Veteran's competent assertions as to nature, onset, and continuity of symptoms.

The physician is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically be acknowledged and considered in formulating  opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

8.  After completing the requested actions, and any other development and/or notification action deemed necessary, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA files(s) since the last adjudication) and legal authority. 

9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


